Citation Nr: 0125506	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  99-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Entitlement to the assignment of an earlier effective date 
for a grant of service connection for a deviated nasal 
septum, to include a claim of clear and unmistakable error 
in a June 1970 rating decision.  

2. Entitlement to an effective date earlier than April 1, 
1997 for the award of service connection for hyposmia.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 24, 1968, to 
November 24, 1969.

In a decision of August 1998, a hearing officer at the RO 
granted service connection for a deviated nasal septum and a 
10 percent rating was assigned for this disability, effective 
April 1, 1997.  In that decision, the hearing officer also 
granted service connection for hyposmia, claimed as loss of 
smell and sinusitis.  A 10 percent rating was also assigned 
for this disorder, effective April 1, 1997.  The veteran 
submitted timely notices of disagreement in regard to the 
effective date for grants of service connection for both 
deviated nasal septum and his hyposmia. 

In a May 2000 rating decision the RO denied an earlier 
effective date for a grant of service connection for a 
deviated nasal septum since there was no clear and 
unmistakable error in a June 1970 rating action that denied 
service connection for a deviated nasal septum.  In March 
2001, the veteran appeared and gave testimony at an RO 
hearing before a hearing officer.  A transcript of this 
hearing is of record.  In April 2001 the veteran again 
appeared and gave testimony at a hearing in Washington, D.C., 
before the undersigned Board member.  A transcript of this 
hearing is also of record.  

The issue of entitlement to the assignment of an earlier 
effective date for a grant of service connection for a 
deviated nasal septum, to include a claim of clear and 
unmistakable error in a June 1970 rating decision and the 
issue of entitlement to an earlier effective date for a grant 
of service connection for hyposmia are now before the Board 
of Veterans' Appeals (Board) for appellate consideration at 
this time.  

FINDINGS OF FACT

1. The veteran had active service from January 24, 1968, to 
November 24, 1969.

2.   On December 29, 1969, the VA received a claim from the 
veteran seeking service connection for the residuals of a 
fracture of the nasal bone.  

3.   The June 1970 rating decision by the RO that denied 
service connection for a deviated nasal septum was not 
supported by the evidence of record and was inconsistent with 
the applicable laws and regulations.  

4.   The veteran's initial claim for service connection for 
hyposmia was received by VA on April 1, 1997.

5.   Decreased sense of smell was first clinically 
demonstrated on a VA examination conducted in June 1997.  

6.   In a hearing officer's decision of August 1998, service 
connection was granted for hyposmia with a 10 percent 
disability rating assigned from April 1, 1997.  


CONCLUSIONS OF LAW

1. The June 1970 rating decision by the RO that denied 
service connection for a deviated nasal septum contained 
obvious error of fact and law.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 3.105(a) (2000).  

2. November 25, 1969, is the appropriate effective date for a 
grant of service connection for a deviated nasal septum.  
38 U.S.C.A. §§ 1110, 1111, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).   

3. April 1, 1997, is the appropriate effective date for a 
grant of service connection for hyposmia.  38 U.S.C.A. 
§§ 1110, 5110 (West 1991); 38 C.F.R. § 3.400 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).

Although this law was not in effect at the time of the 
adjudication by the RO of the veteran's claim for entitlement 
to the assignment of an earlier effective date earlier than 
April 11, 2001, for a grant of service connection for a 
deviated nasal septum based on clear and unmistakable error 
in a June 1970 rating decision, the Board's decision below in 
regard to this matter renders further development unnecessary 
in regard to this issue.  Moreover, the Board notes that the 
provisions of the VCAA are not applicable to claims of clear 
and unmistakable error.  See Livesay v. Principi, No. 00-51 
(U.S. Vet. App. Aug. 30, 2001) (en banc).  For these reasons, 
the Board finds no further duty to assist in the development 
of evidence and will proceed to an adjudication of this issue 
in this decision.  Therefore no further notification or 
development under the Veterans Claims Assistance Act of 2000 
will be necessary in regard to this claim.  

In regard to the issue of entitlement to an effective date 
earlier than April 1, 1997, for a grant of service connection 
for hyposmia, the Board notes that the veteran and his 
representative were provided a statement of the case in 
regard to this matter in June 1999 that contained the law and 
regulations relevant to this issue.  He also provided 
testimony regarding this issue during two subsequent personal 
hearings both at the RO and in Washington, D.C.  Neither the 
veteran nor his representative has asserted that there is any 
further evidentiary development necessary in regard to this 
matter.  For these reasons, the Board also finds that further 
development of evidence is also not necessary in regard to 
this matter and will proceed to an adjudication of this issue 
in this decision.  Therefore no further notification or 
development under the Veterans Claims Assistance Act of 2000 
will be necessary in regard to his claim for an earlier 
effective date  for a grant of service connection for 
hyposmia.  


I. Factual Basis

The veteran's nose was evaluated as normal on the veteran's 
preinduction physical examination in December 1966, and on 
his January 1968 examination prior to service entrance.  
Review of the veteran's service medical records reveals that 
the veteran was hospitalized in a military facility in 
September 1969 after sustaining multiple facial injuries, 
including fractures of the nasal bones, in a jeep accident 
while serving in Vietnam.  On the veteran's November 1969 
examination prior to service discharge, the veteran's nose 
was evaluated as normal.  

On December 29, 1969, the RO received a Veteran's Application 
for Compensation or Pension (VA Form 21-526) that was signed 
by the veteran and indicated that he was claiming seeking 
service connection for facial injuries and fractures of the 
nasal bones.  

On VA medical examination conducted in February 1970, the 
examiner noted that the claims folder was not available for 
review at the time of the evaluation.  A history of an injury 
to the facial bones (mandible and zygomatic) and the nasal 
airway was reported.  The veteran complained of off and on 
congestion of the nose and throat.  Physical evaluation 
revealed a deviated nasal septum blocking the left airway 
only.  An x-ray showed comminuted fracture of the distal end, 
right side of the face.  There was a fracture of the frontal 
process of the right zygomatic bone with wiring in situ.  
There was an opaque foreign body noted in this area.  There 
was also noted a fracture of the inferior margin of the right 
orbit with thickening of the bone in this area and wiring was 
seen in this region.  The right antrum was encroached upon by 
the thickened bone.  At the conclusion of the examination, 
the diagnoses included healed facial bone fracture with 
dental occlusion problem; and deviated nasal septum, 
"preexisting," blocking left airway.  

In a rating decision of June 1970 the RO granted service 
connection for a healed facial bone fracture.  Service 
connection for a deviated nasal septum was considered to be a 
constitutional or developmental abnormality and denied.  

During a VA dental examination conducted in November 1996 the 
veteran's subjective complaints were reported to be problems 
with chewing, and sensitivity about the affect of facial 
scarring on his appearance.  He denied problems speaking, 
chewing, and swallowing.  

In a March 1997 letter received by the VA on April 1, 1997 
the veteran requested increased compensation for facial 
scarring and for a sinus disability.  The veteran noted that 
a recent examination showed scarring under his eyes and 
damage and deformity of the sinus.  No reference was made to 
any problem with the sense of smell.  

On a VA nose and throat examination conducted in June 1997 
the veteran complained of decreased smell and nasal 
obstruction after an inservice automobile accident.  After 
evaluation, the diagnoses included nasal obstruction with 
decreased sense of smell.  

At a June 1998 hearing before a hearing officer at the RO, 
the veteran said that he had had various difficulties due to 
his inservice nasal injury, including a diminished sense of 
smell.  He said that he had become aware of this problem over 
the previous three or four years.  He said that the VA had 
not examined him for this problem.  

During a VA medical examination in August 1998 the veteran 
gave a history of decreased olfactory acuity of 4 to 5 years 
duration.  He indicated that other people noticed his 
diminished sense of smell before he did and he believed that 
it was of gradual onset.  After the evaluation, the diagnosis 
was dysosmia, significant but subclinical.  The examiner 
commented that the attribution of this problem was difficult.  
It was noted that the veteran's problems with his sense of 
smell occurred many years after his accident and had a 
gradual onset.  A history of cocaine use which could have 
damaged the veteran's olfactory mucosa was also noted.  The 
examiner considered it possible that the veteran's inservice 
facial injuries had contributed to this problem.  

During a March 2000 RO hearing before a hearing officer, the 
veteran and his representative argued, in pertinent part, 
that although the examining physician at the time of the 
veteran's February 1970 VA examiner found the veteran's 
deviated nasal septum to have preexisted service, the 
veteran's nose and sinuses were found to be normal at the 
time of his examination prior to service entrance.  It was 
stated that the veteran was never notified of the RO's denial 
of service connection for a deviated nasal septum in June 
1970.  He also stated that his nasal blockage and decreased 
sense of smell had been in existence since his inservice 
facial injuries.  

During an April 2001 hearing before a the undersigned Board 
member in Washington, D,C., the veteran said that he had no 
problems from nasal blockage or decreased sense of smell 
prior to service.  He said that he had first noticed a 
decrease in his sense of smell about 5 years ago.  It was 
noted that the veteran sustained a deviated nasal septum due 
to injuries to his nose a result of an inservice vehicle 
accident.  It was also noted that the examiner who conducted 
the veteran's VA medical examination of his facial and nasal 
injuries in March 1970 did not have access to the service 
medical records that clearly indicated that the deviated 
nasal septum was due to the inservice injuries.  In addition, 
it was noted that the RO did have access to these records at 
the time of the June 1970 rating and committed clear and 
unmistakable in ignoring this evidence and denying his claim 
for service connection for a deviated nasal septum.  He and 
his representative also testified, essentially, that the RO 
committed clear and unmistakable error in the June 1970 
decision by finding that his deviated nasal septum was a 
constitutional or developmental defect since the evidence was 
clear at the time of the June 1970 rating decision that this 
disability was the result of the injuries to his face and 
nose sustained in an inservice vehicle accident.  

II. Legal Analysis  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  A veteran is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§  1111 (West 
1991).

The decision of a rating agency shall be final and binding as 
to conclusions based on the evidence on file at that time and 
will not be subject to revision on the same factual basis 
except by appellate authorities or as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2000).  
Under the provisions of 38 C.F.R. § 3.105(a) (2000), when the 
VA has made a clear and unmistakable error in its decision, 
it will be reversed or amended, and it will have the same 
effect as if the corrected decision had been made on the same 
date as the reversed or amended decision.  

As noted by the United States Court of Appeals for Veterans 
Claims (Court), clear and unmistakable error is a very 
specific and rare kind of error, of law or of fact, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In order for there to be a valid claim of "clear and 
unmistakable error" under 38 C.F.R. § 3.105(a) in a prior 
determination, there must have been an error in the prior 
adjudication of the claim.  Either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extent at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

Clear and unmistakable error is more than a difference of 
opinion.  38 C.F.R. § 3.105(b) (2000).  A claimant seeking to 
obtain retroactive benefits by proving that the VA made a 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant attempting to establish 
prospective entitlement to benefits.  Akins v. Derwinski, 1 
Vet. App. 228 (1991).  

The effective date of a grant of service connection for a 
disability will be the day following the separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise the effective date shall be the date of receipt of 
the veteran's claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b) (West 1991); 38 C.F.R. 
§ 3.400 (b)(2) (2000).

At the time of the June 1970 rating decision that denied 
service connection for a deviated nasal septum the RO had 
access to the veteran's service medical records that showed 
that no nasal abnormality was found on the veteran's 
preinduction examination or on his examination prior to 
service entrance.  Since that was the case, the presumption 
of soundness at service entrance applied in regard to any 
nasal disability.  Moreover the service medical records also 
showed that the veteran sustained a fracture of his nasal 
bone in an inservice vehicle accident.  While it appears that 
the physician who conducted the veteran's VA examination 
shortly after service rendered an opinion that the deviated 
nasal septum preexisted service, such an opinion, rendered 
without a review of the pertinent service medical records, 
hardly constituted clear and unmistakable evidence that the 
veteran's deviated nasal septum preexisted service under the 
provisions of 38 U.S.C.A. § 1111.  Thus, the determination of 
the RO that the veteran's deviated nasal septum was a 
congenital or developmental abnormality rather than the 
result of an inservice injury to the nose, constituted a 
misapplication of the statutory provisions governing the 
presumption of soundness at entrance under 38 U.S.C.A. 
§ 1111.  Such a misapplication of the statute constitutes 
clear and unmistakable error in the June 1970 rating decision 
that denied service connection for a deviated nasal septum.  
Since that is the case, and since the veteran's original 
claim for service connection for this disability was received 
within one year from his date of service discharge, November 
25, 1969, the day following his discharge from service, is 
the appropriate effective date of a grant of service 
connection for the veteran's deviated nasal septum.  

In regard to the veteran's claim for an effective date 
earlier than April 1, 1997 for the award of service 
connection for hyposmia the Board notes initially that the 
veteran's service medical records, while documenting his 
severe injuries to the face and nose during service, contain 
no findings, complaints or diagnosis of any dysfunction 
regarding the sense of smell.  No complaints or findings 
indicative of hyposmia were noted on a VA medical examination 
in 1970 or on a VA dental examination conducted in late 1996.  
In a letter regarding his nasal and facial disabilities and 
dated as recently as March 1997, the veteran made also no 
reference to any loss of his sense of smell.  This particular 
disability was not clinically demonstrated until a VA 
examination conducted in June 1997 and the veteran himself 
testified under oath in April 2001 that some loss of his 
sense of smell began only 5 years earlier.  Since the 
veteran's relevant claim for service connection was not 
received by the VA until April 1, 1997, and since hyposmia 
was not medically demonstrated until a VA examination 
conducted the following June, it is apparent that April 1, 
1997, the date of receipt of the veteran's initial claim for 
service connection for his hyposmia, is the earliest 
appropriate effective date for a grant of service connection 
for this disability.  


ORDER

Entitlement to an effective date of November 25, 1969 for a 
grant of service connection for a deviated nasal septum is 
granted, on the basis of clear and unmistakable error in the 
June 1970 rating decision.  

Entitlement to an effective date earlier than April 1, 1997 
for a grant of service connection for hyposmia is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

